DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “provide information regarding a range of sensing of the resource area to the terminal device, wherein the range of sensing is divided into a plurality of sub-sensing periods, and the circuitry is further configured to: provide a parameter which indicates a sub-sensing window in the sub-sensing periods” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A communication device comprising: a controller having circuitry configured to: allocate a resource area in which a resource is selectable by a terminal device that executes inter-device communication, and provide information regarding a range of sensing of the resource area to the terminal device, wherein the range of sensing is divided into a plurality of sub-sensing periods, and the circuitry is further configured to: provide a parameter which indicates a sub-sensing window in the sub-sensing periods.
2.	Regarding claim 10 – A communication method comprising: allocating a resource area in which a resource is selectable by a terminal device that executes inter-device communication, and providing information regarding a range of sensing of the resource area to the terminal device, wherein the range of sensing is divided into a plurality of sub-sensing periods, and the method further comprising: providing a parameter which indicates a sub-sensing window in the sub-sensing periods.
3.	Regarding claim 11 – A communication device comprising: a controller having circuitry configured to: select a resource from a resource area allocated by a base station and to determine a range of sensing of the resource area in accordance with a situation when inter-device communication is executed using the selected resource, wherein the range of sensing is divided into a plurality of sub-sensing periods, and the circuitry is farther configured to receive a parameter which indicates a sub-sensing window for the sub-sensing periods.
4.	Regarding claim 14 - A communication control method comprising: selecting a resource from a resource area allocated by a base station and setting a parameter relating to sensing by using one or more of a parameter relating to a sensing mode and a parameter relating to a packet reservation cycle notified by the base station when inter-device communication is executed using the selected resource, wherein the range of sensing is divided into a plurality of sub-sensing periods, and the method further comprising: receiving a parameter which indicates a sub-sensing window in the sub-sensing periods. 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1-14 are allowable over the prior art of record.

Conclusion

Claims 1-14 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasukawa et al. (US 2020/0305152 A1) discloses UE and sensing control method.
Lee et al. (US 2019/0090250 A1) discloses method and performance sensing during terminal-specific sensing period in wireless communication system, and terminal using same.
Lee et al. (US 62/334,444) discloses efficient sensing and retransmission operation for V2X.
Lee et al. (US 62/319,733) discloses efficient sensing and retransmission operation for V2X.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
10 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465